Title: To John Adams from Samuel Harrison, 26 April 1799
From: Harrison, Samuel
To: Adams, John




Sir
Chittenden County of Rutland Vermont April 26th. 1799

Will you once more condescend to receive from your unknown Servant a few lines as an apology for the two papers sent to your Excellency and Dated the 2nd of April Instant. One of them containing an Address to your Excellency the other a Brief Narration of the Life with the request of the Writer— Although Sir I would wish to avoid the Imputation of being called a person of Ostentation, Yet, I must as one Apology premise, That I have been a professor of the Christian Religion and a member of the Congregational Church of Christ in Pittsford for upwards of Fourteen Years which Church consisteth of Members from the Towns (or rather Plantations) of Pittsford Philadelphia and Chittenden, who generally meet once in the week time commonly on Friday for Religious Conference and Prayer— whose conversation before and after Religious Exercises often turns upon the present state of America the conduct of Government &c. After such conversation though unknown to any of them I made bold to intrude upon your patience and convey their Sentiments (with my own) in my own Language to your Excellency— And Sir, although I think I am not an enthusiast, Yet as an apology to the Narration and Request I must beg leave to mention the following Facts— Sir you must be sensible by the Stile and incoherence of the embarrasment of my situation— therefore Sir though I abhor a Pharasaical Hypocrisy Yet I must inform you of this circumstance. After I had been praying to almighty God for his assistance Grace the outpouring of his Spirit upon our Nation for his special Grace to be bestowed upon our President in his important station for wisdom, and Fortitude and True Piety still to abide with him &c when I had addrest the throne of Grace for the above with other favours I begged of him to open a door in providence to relieve me from the temporal difficulties with which I am so much embarrased. When I was impelled against my Pride, and Will to make my Case known to your Excellency and beg your Assistance to extricate me from my external difficulties not as an Alms but as a Loan lent to the Lord which as his steward if he is pleased to give me ability I will promise to repay— I will not inform your excellency of the perturbation of my mind the controversy between reason and Understanding which fought against the impulse for a long time but the impulse at length prevailed— And Sir my situation is really destresing and is occasioned by a complication of difficulties which I could enumerate but shall omit at present, but will repeat that it is nether extravagance nor gaming or Gluttony or drunkeness which have involved me in this perplexity— Therefore Dear Sir do be pleased to write to me and inclose a Bank Note which may enable me to settle my Taxes and my honest debts and I will repair to your Excellency and secure you with property to the Amount thereof and wait your further commands— pray Sir excuse my importunity my impertinence and imprudence and do! pray do! grant my request! and lay me under the most lasting obligations of Gratitude by saving an Innocent Family of Children from Ruin and Infamy and I shall still as I daily do pray for you and will still remain Your most obedient / and humble Servant

Saml. Harrison